HARDY, Judge.
This is a companion suit to and was consolidated for trial with Josey v. Granite State Fire Insurance Co. et al., La.App., 122 So.2d 303.
The record establishes the medical expenses in the amount of $741.30 and loss of wages in the amount of $850. Plaintiff was twenty-three years of age, married, and employed as an automobile mechanic on a commission basis. His injuries consisted of a fracture of the middle third of the right clavicle, the middle third of the right radius, and a probable minimal compression of the anterior margin of the upper surface of the body of the second and third vertebra. Moore reached a period of maximum recovery some eight or nine months following the accident. We think an allowance of $5,678 will be substantially adequate under the circumstances.
For the reasons assigned the judgment appealed from is annulled, set aside and reversed, and
It Is Now Ordered, Adjudged and Decreed that there be judgment in favor of plaintiff, James W. Moore, and against the defendant, Granite State Fire Insurance Company in the full sum of Five Thousand Six Hundred Seventy-eight ($5,678) Dollars, together with all costs of court.